Citation Nr: 0630521	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  98-17 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right foot disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.

3.  Entitlement to service connection for a rash condition on 
top of the hands.

4.  Entitlement to service connection for irritable bowel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In April 2000, the RO denied the veteran's claims for 
service connection for pes planus for failure to submit new 
and material evidence, service connection for a nervous 
condition for failure to submit new and material evidence, 
and service connection for irritable bowel syndrome.  In 
September 1995 the RO, in pertinent part, denied the 
veteran's claim for entitlement to service connection for 
rash on the hands.   

In November 2005, the veteran testified before the 
undersigned at a travel Board hearing held in New York, New 
York.  The transcript of this hearing has been associated 
with the veteran's claims file.

The Board notes that a June 2005 RO decision granted service 
connection for a left foot condition, previously claimed as 
pes planus, and rated the veteran's disability at 10 percent 
(effective April 30, 1998).  The Board recharacterized the 
remaining pes planus issue to more accurately reflect the 
issue for which the veteran is claiming service connection.

All issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for 
Veterans Claims (Court) clarified the duty to notify 
requirements with respect to the new and material evidence 
standard to reopen previously and finally denied claims.  The 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
found: "The VCAA requires the Secretary to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial."  Id. at 7-8.

In the present appeal, while the veteran was provided with 
appropriate notice of the evidentiary elements of service 
connection and the new and material evidence standard which 
must be met in order to reopen a claim in letters dated May 
2003 and April 2004, the notice letters did not describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denials.  As such, it will 
be necessary to remand the right foot and psychiatric 
disorder claims to provide the veteran proper VCAA notice.


In addition, a review of the evidence indicates the absence 
of relevant private medical records.  At the November 2005 
travel Board hearing, the veteran reported that he had 
received outpatient treatment from Dr. Marc A. Alerte since 
1983 for all the claimed conditions.  In addition, at the 
January 2005 RO hearing the veteran explained that he had 
received treatment from a podiatrist at Harlem Health Care.  
Further development is necessary in order to attempt to 
obtain these records. 
  
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC must send the veteran VCAA 
notice for his new and material evidence 
claims which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent caselaw discussed above.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  In addition, 
this notice should describe what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials, as 
outlined by the Court in Kent, supra.

2.  Ask the veteran to complete release 
forms authorizing VA to request the 
veteran's treatment records from Dr. Marc 
A. Alerte and his treatment records from 
Harlem Health Care.  These medical 
records should then be requested and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.



3.  After the veteran has been provided 
sufficient time to reply, and after any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the appellant 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 	

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



